             Case 2:19-cv-00382-GMN-PAL Document 11 Filed 03/27/19 Page 1 of 2

     1         BRADFORD R. JERBIC
               City Attorney
     2         Nevada Bar No. 1056
               By: JACK O. ESLINGER
     3         Deputy City Attorney
               Nevada Bar No. 8443
     4         495 South Main Street, Sixth Floor
               Las Vegas, NV 89101
     5         (702) 229-6629
               (702) 386-1749 (fax)
     6         Email: jeslinger@lasvegasnevada.gov
               Attorneys for CITY OF LAS VEGAS
     7

     8                                          UNITED STATES DISTRICT COURT

     9                                                  DISTRICT OF NEVADA

   10            JANE DOE, an Individual,

   11                                      Plaintiff,

   12                       vs.

   13            CITY OF LAS VEGAS, CITY OF
                 HENDERSON, NATHAN HANNIG, an
   14            Individual, MARIO RUEDA, an Individual,
                 RUBEN SANCHEZ, an Individual, JAMES
   15            SUAREZ, an Individual, JONATHAN
                 CUFF, an Individual, JOSEPH "JOE"                         CASE NO. 2:19-cv-0382-GMN-PAL
   16            VANEK, an Individual, JAROD BARTO, an
                 Individual, CODY RACINE, an Individual,
   17            JASON TULLIS, an Individual, and ZACH
                 YEOMAN, an Individual, WILLIAM
   18            MCDONALD, an Individual, and as an
                 Individual, JON STEVENSON, an
   19            Individual, JOHN DOE #1, likely an
                 Individual, DOES I-X; ROE
   20            CORPORATIONS I-X,

   21                                      Defendant.

   22
                                   STIPULATION AND ORDER FOR EXTENSION OF TIME
   23                                            (FIRST REQUEST)
   24                      Plaintiff’s Complaint sets forth causes of action against multiple defendants, including

   25          but not limited to, the City of Las Vegas (hereinafter referred to as “City”) and current and

   26          former City employees. Pursuant to Local Rules 6-1, 6-2, and 7-1, Plaintiff JANE DOE,

   27          Defendant CITY OF LAS VEGAS, hereby stipulate and respectfully request that the Court

   28          extend the time for the City of Las Vegas to Answer or otherwise respond to Plaintiff’s

  Las Vegas City Attorney
495 S. Main Street, 6th Floor
 Las Vegas, Nevada 89101
       702-229-6629
             Case 2:19-cv-00382-GMN-PAL Document 11 Filed 03/27/19 Page 2 of 2

     1         Complaint and to oppose or otherwise respond to Plaintiff’s Motion for Leave to Proceed

     2         Anonymously as follows: by forty-five (45) days from March 25, 2019 to May 9, 2019 for

     3         Defendant to respond to Plaintiff’s Motion to Leave to Proceed Anonymously (“Motion”) [Dkt.

     4         No. 8]; and forty-five (45) days from March 28, 2019 to May 13, 2019 for Defendant to respond

     5         to Plaintiff’s Complaint and Jury Demand (“Complaint”) [Dkt. No. 1].

     6                     Upon information and belief none of the individual defendants have been served, and at

     7         this juncture the City has not determined which, if any, of the named City employees will be

     8         provided a defense or legal counsel. Accordingly, while the City does not represent any of the

     9         employees at this juncture, the intent of this stipulation would be to apply the same extension to

   10          those individuals. This first extension request is not being sought to unduly delay the

   11          proceedings; rather, for the good cause discussed above. In addition, Defendant requires

   12          additional time to conduct their internal investigation so that they may properly respond to the

   13          allegations in Plaintiff’s Complaint. An additional forty-five (45) days for Defendants to file

   14          their responsive pleading and response to the Motion will not alter the date of any event or any

   15          deadline already fixed by Court order.

   16          DATED this 27th day of March, 2019.                  DATED this 27th day of March, 2019.
   17          HKM EMPLOYMENT ATTORNEYS LLP                         BRADFORD R. JERBIC
                                                                    City Attorney
   18
                                /s/ Jenny Foley                               /s/ Jack Eslinger
   19          By:                                                  By:
                           JENNY L. FOLEY, PH.D., ESQ.                     JACK O. ESLINGER
   20                      Nevada Bar No. 9017                             Deputy City Attorney
                           1785 E. Sahara Avenue, #300                     Nevada Bar No. 8443
   21                      Las Vegas, NV 89104                             495 South Main Street, Sixth Floor
                           Attorneys for Plaintiff                         Las Vegas, NV 89101
   22                                                                      Attorneys for CITY OF LAS VEGAS
   23
                                                                    IT IS SO ORDERED.
   24

   25
                                                                    ______________________________________
   26                                                               UNITED STATES MAGISTRATE JUDGE

   27                                                               April 10, 2019
                                                                    _____________________
                                                                    DATE
   28

  Las Vegas City Attorney
495 S. Main Street, 6th Floor
 Las Vegas, Nevada 89101
       702-229-6629
